Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of
[            ], 2012, is made by and among (i) MEI Pharma, Inc., a Delaware
corporation (the “Company”), (ii) the parties listed on Exhibit A hereto, (each,
an “Initial Holder” and collectively, the “Initial Holders”), and (iii) each
person or entity that subsequently becomes a party to this Agreement pursuant
to, and in accordance with, the provisions of Section 5.3 hereof (collectively,
the “Holder Permitted Transferees,” and each individually, a “Holder Permitted
Transferee”).

RECITALS

A. Pursuant to the terms and conditions set forth in that certain Securities
Purchase Agreement, dated as of November 4, 2012, between the Company and the
Initial Holders (the “Securities Purchase Agreement”), the Company has agreed,
upon the terms and subject to the conditions of the Securities Purchase
Agreement, to issue and sell to the Initial Holders an aggregate of 50,000,000
shares (the “Shares”) of the Company’s common stock, par value $0.00000002 per
share (the “Common Stock”), and warrants (the “Warrants”) exercisable for the
purchase of an aggregate of 35,000,000 shares of Common Stock (the “Warrant
Shares”) in accordance with the terms of the Warrants.

B. The terms of the Securities Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder for the
Company and the Initial Holders to execute and deliver this Agreement.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Initial Holders (severally and not
jointly) agree as follows:

ARTICLE 1 DEFINITIONS

1.1 “Additional Registration Statement” has the meaning set forth in
Section 2.2(b).

1.2 “Additional Registration Statement Effectiveness Deadline” has the meaning
set forth in Section 2.2(b).

1.3 “Agreement” has the meaning set forth in the preamble.

1.4 “Securities Purchase Agreement” has the meaning set forth in the Recitals.

1.5 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

1.6 “Closing Date” has the meaning set forth in the Securities Purchase
Agreement.

1.7 “Company” has the meaning set forth in the preamble.

1.8 “Common Stock” has the meaning set forth in the Recitals.

1.9 “Cut Back Shares” has the meaning set forth in Section 2.2(a).

1.10 “Delay Liquidated Damages” has the meaning set forth in Section 2.3(a).

 

  1.11 “effective” and “effectiveness” refers to a Registration Statement that
has been declared effective by the SEC and is available for the resale of the
Registrable Shares required to be covered thereby.

 

1



--------------------------------------------------------------------------------

1.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.13 “Effectiveness Deadline” has the meaning set forth in Section 2.1.

1.14 “Filing Deadline” has the meaning set forth in Section 2.1.

1.15 “Holder Indemnified Person” has the meaning set forth in Section 4.1.

1.16 “Holder Permitted Transferee” and “Holder Permitted Transferees” have the
meanings set forth in the preamble.

1.17 “Holders” means, collectively, the Initial Holders and the Holder Permitted
Transferees; provided, however, that the term “Holders” shall not include the
Initial Holders or any of the Holder Permitted Transferees if such Holder ceases
to own or hold any Registrable Shares.

1.18 “Initial Holders” has the meaning set forth in the preamble.

1.19 “Initial Registration Statement” has the meaning set forth in Section 2.1.

1.20 “Loss” has the meaning set forth in Section 4.1.

1.21 “Maintenance Liquidated Damages” has the meaning set forth in
Section 2.3(b).

1.22 “Mandatory Registration Termination Date” has the meaning set forth in
Section 2.1(b).

1.23 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

1.24 “Qualifying Holder” has the meaning set forth in Section 5.3.

1.25 “Registrable Shares” means (i) the Shares, (ii) the Warrant Shares issued
or issuable upon exercise of the Warrants, and (iii) any capital stock of the
Company issued or issuable with respect to the Shares or the Warrant Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, and excluding any such Registrable Shares sold by a Holder
(x) in a transaction in which his, her or its rights under Article 2 are not
assigned, (y) pursuant to a registration statement under the Securities Act, or
(z) in a transaction in which such Registrable Shares are sold pursuant to Rule
144 (or any similar provision then in force) promulgated under the Securities
Act.

1.26 “Registration Statements” means, collectively, the Initial Registration
Statement and any Additional Registration Statement.

1.27 “Requisite Holders” means, at the relevant time of reference thereto, those
Holders holding more than 60% of the Registrable Shares held by all of the
Holders.

1.28 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

1.29 “SEC” means the United States Securities and Exchange Commission.

1.30 “SEC Restrictions” has the meaning set forth in Section 2.3(a).

1.31 “Securities Act” means the Securities Act of 1933, as amended.

1.32 “Suspension Period” has the meaning set forth in Section 5.2.

 

2



--------------------------------------------------------------------------------

ARTICLE 2 REGISTRATION

2.1 Mandatory Registration.

(a) Within thirty (30) calendar days after the Closing Date (the “Filing
Deadline”), the Company will prepare and file with the SEC a registration
statement on Form S-3, or any other available form if the Company is not
eligible to use Form S-3, covering the resale by the Holders of the Registrable
Shares in an offering to be made on a continuous basis pursuant to Rule 415
under the Securities Act (the “Initial Registration Statement”). The Company
agrees to use commercially reasonable efforts to cause the Initial Registration
Statement to become effective as soon as practicable, but in no event later than
sixty (60) days following the date on which the Initial Registration Statement
is filed (the “Effectiveness Deadline”); provided, however, that if the Initial
Registration Statement is reviewed by the SEC and the SEC provides written
comments, the Effectiveness Deadline shall be extended to ninety (90) days
following such filing date. If the Company receives written comments from the
SEC, it shall provide the Holders a copy of the comments within one Business Day
of the Company’s receipt thereof.

(b) The Company will use commercially reasonable efforts to keep the
Registration Statements effective until the five-year anniversary of the Closing
Date (“Mandatory Registration Termination Date”). Thereafter, the Company shall
be entitled to withdraw the Registration Statements and the Holders shall have
no further right to offer or sell any of the Registrable Shares pursuant to the
Registration Statements (or any prospectus relating thereto). The offer and sale
of the Registrable Shares pursuant to the Registration Statements shall not be
underwritten.

2.2 Cut Backs.

(a) If at any time the SEC takes the position that the offering of some or all
of the Registrable Shares in the Initial Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the Securities Act or requires any Holder to be named as an “underwriter”,
the Company shall use its commercially reasonable efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Holders is an “underwriter”. The
Holders subject to such SEC position shall have the right to participate or have
their counsel participate in any meetings or discussions with the SEC regarding
the SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which such Holders’ counsel reasonably objects. In
the event that, despite the Company’s commercially reasonable efforts and
compliance with the terms of this Section 2.2(a), the SEC refuses to alter its
position, the Company shall (A) remove from the Initial Registration Statement
such portion of the Registrable Shares (the “Cut Back Shares”) and/or (B) agree
to such restrictions and limitations on the registration and resale of the
Registrable Shares as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Holder as an
“underwriter” in such Registration Statement without the prior written consent
of such Holder, and provided further, that any cut-back imposed on the Holders
pursuant to this Section 2.2(a)(i) shall be allocated among the Holders on a pro
rata basis based on the number of Registrable Shares held by each Holder at the
time such Registration Statement is filed, unless the SEC Restrictions otherwise
require or provide. If any cut-back is so imposed on the Holders, each Holder
shall have the right to determine the number and type of Registrable Shares to
be covered by the Initial Registration Statement (up to an aggregate number of
Registrable Shares equal to such Holder’s pro rata share of the total number of
Registrable Shares permitted to be covered by such Initial Registration
Statement) by written notice to the Company.

(b) In the event the Company is required to remove from the Initial Registration
Statement any Cut Back Shares, the Company shall file an additional registration
statement covering such Cut Back Shares (the “Additional Registration
Statement”), as soon as practicable thereafter, but in no event, unless
permitted by the SEC, earlier than the later of (i) the date which is sixty
(60) days after the date substantially all of the Registrable Shares registered
under the Initial Registration Statement have been sold and (ii) the date six
(6) months from the effective date of the Initial Registration Statement. The
Company will use its commercially reasonable efforts to cause each Additional
Registration Statement to become effective as soon as practicable but in no
event later than sixty (60) days following the date on which the Additional
Registration Statement is filed (the “Additional

 

3



--------------------------------------------------------------------------------

Registration Statement Effectiveness Deadline”); provided, however, that if the
Additional Registration Statement is reviewed by the SEC and the SEC provides
written comments, the Additional Registration Statement Effectiveness Deadline
shall be extended to ninety (90) days following such filing date. If the Company
receives written comments from the SEC, it shall provide the Holders a copy of
the comments within one Business Day of the Company’s receipt thereof. To the
extent the staff of the SEC does not permit all of the unregistered Cut Back
Shares to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining Cut
Back Shares until all the Registrable Shares have been registered with the SEC.
If the Cut Back Shares that any Holder seeks to register on an Additional
Registration Statement consists of a combination of the types of Registrable
Shares in clauses (i), (ii) or (iii) of the definition thereof and the staff of
the SEC does not permit all of the unregistered Cut Back Shares to be registered
on such Additional Registration Statement, such Holder shall have the right to
determine the number and type of Cut Back Shares to be covered by such
Additional Registration Statement (up to an aggregate number of Cut Back Shares
equal to such Holder’s pro rata share of the total number of Cut Back Shares
permitted to be covered by such Additional Registration Statement) by written
notice to the Company. If at any time the SEC takes the position that the
offering of some or all of the Registrable Shares in the Additional Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Holder to be
named as an “underwriter”, the provisions of Section 2.2(a) shall apply mutatis
mutandis.

2.3 Effect of Failure to File and Obtain and Maintain Effectiveness.

(a) If (i) the Initial Registration Statement covering the Registrable Shares is
not filed with the SEC on or prior to the Filing Deadline, (ii) the Initial
Registration Statement is not declared effective by the Effectiveness Deadline,
or (iii) an Additional Registration Statement is not declared effective by the
Additional Registration Statement Effectiveness Deadline, the Company will make
payments to each Holder, as liquidated damages and not as a penalty, in an
amount equal to one percent (1%) of the sum of (A) the purchase price of the
Shares purchased by such Holder and (B) the exercise price paid for any Warrant
Shares held by such Holder for each 30-day period (or pro rata for any portion
thereof) following the Filing Deadline for which no Initial Registration
Statement is filed, following the Effectiveness Deadline by which such
Registration Statement is not declared effective, or following the Additional
Registration Statement Effectiveness Deadline by which such Additional
Registration Statement is not declared effective, as applicable, with respect to
such Registrable Shares, in each case, subject to an aggregate liquidated
damages amount of 8% (the “Delay Liquidated Damages”). Any amounts payable as
Delay Liquidated Damages shall be paid monthly within five (5) Business Days of
the last day of each 30-day period following the Filing Deadline or
Effectiveness Deadline, as applicable. Such payments shall be made in cash and
shall constitute the Holders’ exclusive monetary remedy for such events.

(b) If, at any time after the effectiveness of a Registration Statement,
(i) sales cannot be made under such Registration Statement due to (A) the
failure of the Company to maintain the effectiveness of such Registration
Statement (other than the imposition by the Company of a permissible Suspension
Period) (B) a stop order being imposed or (C) failure to keep the Registration
Statement updated, or (ii) the Common Stock is not listed or included for
quotation on the NASDAQ Capital Market or other national securities exchange, in
each case for a period of 10 consecutive days, or thirty (30) calendar days in
the aggregate during any twelve-month period, the Company shall pay to each
Holder, as liquidated damages and not as a penalty, one percent (1%) of the
purchase price of the Shares purchased by such Holder for each 30-day period (or
pro rata for any portion thereof) following the event described in the foregoing
clauses (i) or (ii), subject to an aggregate liquidated damages amount of 8%
(the “Maintenance Liquidated Damages”). Any amounts payable as Maintenance
Liquidated Damages shall be paid within five (5) Business Days of the last day
of each such 30-day period. Such payments shall be made in cash and shall
constitute the Holders’ exclusive monetary remedy for such events.

(c) Notwithstanding anything to the contrary in this Section 2.3, any limitation
on the number of Registrable Shares that may be registered pursuant to
applicable law, rules or regulations shall not subject the Company to any
obligation to pay Delay Liquidated Damages or Maintenance Liquidated Damages
with respect to Cut Back Shares.

2.4 Filings, Etc. The Company shall prepare and file the Initial Registration
Statement and the Additional Registration Statements as required pursuant to
Sections 2.1 and 2.2 hereof, and shall use commercially

 

4



--------------------------------------------------------------------------------

reasonable efforts to have the Initial Registration Statement declared effective
by the Effectiveness Deadline. The Company shall notify the Holders by facsimile
or e-mail (as provided by Holders) as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Holders with copies of any
related prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.

2.5 Underwriting.

(a) If a Holder intends to distribute the Registrable Shares by means of an
underwriting, the Holder shall so advise the Company by giving written notice
(the “Underwriting Notice”) then the Company shall, within three (3) days of the
receipt thereof, give written notice (the “Holders’ Notice”) to all Holders
other than the initiating Holder. Each Holder proposing to distribute their
securities through such underwriting shall enter into, and perform its
obligations under, an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company (which
underwriter or underwriters shall be reasonably acceptable to Holders holding at
least 60% of the Registrable Shares participating in such underwritten
offering).

(b) Notwithstanding any other provision of this Article II, if the underwriter
advises the Company that marketing factors require a limitation of the number of
securities underwritten (including Registrable Shares), then the Company shall
so advise all Holders of Registrable Shares that would otherwise be underwritten
pursuant hereto, and the number of shares that may be included in the
underwriting shall be allocated to the Holders of such Registrable Shares on a
pro rata basis (as nearly as practicable) based on the number of Registrable
Shares held by all such Holders.

(c) The Company agrees to enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter of such offering and to use commercially reasonable efforts to
furnish, at the request of any Holder requesting an underwritten offering
pursuant to this Section 2.5, on the date that such Registrable Shares are
delivered to the underwriters for sale in connection with an underwritten
offering pursuant to this Section 2.5, (i) an opinion, dated as of such date, of
the counsel representing the Company for the purposes of such underwritten
offering, in form and substance as is customarily given to underwriters in an
underwritten public offering, addressed to the underwriters, and (ii) a
“comfort” letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters. In addition, the Company shall
make available for inspection by (i) the underwriter, (ii) legal counsel to the
underwriters and (iii) one firm of accountants or other agents retained by the
underwriters (collectively, the “Underwriter Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Underwriter Inspector, and cause the Company’s officers,
directors and employees to supply all information which any Underwriter
Inspector may reasonably request; provided, however, that each Underwriter
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to the underwriters) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the underwriters are so notified, unless (a) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act, (b) the disclosure of such Records is required by law (provided
that the Underwriter Inspector shall have taken reasonable actions to avoid
and/or minimize such disclosure), or (c) the information in such Records has
been made generally available to the public other than by disclosure in
violation of this Agreement. The underwriters shall agree to, upon learning that
disclosure of such Records is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
to the extent practicable and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any underwriters) shall be
deemed to limit the underwriters’ ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

(d) All expenses other than underwriting discounts and commissions incurred in
connection with an underwritten offering pursuant to this Section 2.5,
including, without limitation, all registration, filing and qualification fees
(including “blue sky” fees), printers’ and accounting fees, fees and
disbursements of counsel for the Company, and the reasonable fees and
disbursements of one counsel for the selling Holders, shall be borne by the
Company.

 

5



--------------------------------------------------------------------------------

ARTICLE 3 OBLIGATIONS OF THE COMPANY

3.1 Obligations of the Company. In connection with the Company’s obligations
under Sections 2.1 and 2.2 hereof to file and have declared effective the
Registration Statements with the SEC, the Company shall, as expeditiously as
reasonably possible:

(a) Prepare and file with the SEC such amendments and supplements to the
Registration Statements and the prospectus used in connection therewith as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Shares covered by the Registration Statements
and to keep the Registration Statement effective;

(b) Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act (including, without limitation, prospectus amendments and supplements as are
prepared by the Company in accordance with Section 3.1(a) above) as the Holders
may reasonably request in order to facilitate the disposition of such Holders’
Registrable Shares;

(c) Notify the Holders, at any time when a prospectus relating to a Registration
Statement is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in or relating to such
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading; and,
thereafter, the Company will promptly prepare (and, when completed, give notice
to each Holder) a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Shares, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading; upon
such notification by the Company, the Holders will not offer or sell Registrable
Shares until the Company has notified the Holders that it has prepared a
supplement or amendment to such prospectus and delivered copies of such
supplement or amendment to the Holders (it being understood and agreed by the
Company that the foregoing clause shall in no way diminish or otherwise impair
the Company’s obligation to promptly prepare a prospectus amendment or
supplement as above provided in this Section 3.1(c) and deliver copies of same
as above provided in Section 3.1(b) hereof);

(d) Promptly respond to any and all comments received from the SEC, with a view
towards causing the Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable, and, subject to the
Company’s obligation to promptly prepare a prospectus amendment or supplement as
provided in Section 3.1(a), file an acceleration request as soon as practicable
following the resolution or clearance of all SEC comments or, if applicable,
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review;

(e) Use commercially reasonable efforts to register and qualify the Registrable
Shares covered by the Registration Statements under such other securities or
“blue sky” laws of such states where such registration and/or qualification is
required as shall be reasonably requested by a Holder, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, and provided further that (notwithstanding
anything in this Agreement to the contrary with respect to the bearing of
expenses) if any jurisdiction in which any of such Registrable Shares shall be
qualified shall require that expenses incurred in connection with the
qualification therein of any such Registrable Shares be borne by the Holders,
then the Holders shall, to the extent required by such jurisdiction, pay their
pro rata share of such qualification expenses;

(f) Subject to the terms and conditions of this Agreement, use commercially
reasonable efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Shares for sale in any jurisdiction
in the United States, and (ii) if such an order or suspension is issued, obtain
the withdrawal of such order or suspension at the earliest practicable moment
and notify each holder of Registrable Shares of the issuance of such order and
the resolution thereof or its receipt of notice of the initiation or threat of
any proceeding for such purpose;

 

6



--------------------------------------------------------------------------------

(g) Permit a single firm of counsel designated by the Holders to review the
Registration Statements and all amendments and supplements thereto (as well as
all requests for acceleration or effectiveness thereof), at the Company’s
expense, a reasonable period of time prior to their filing with the SEC and use
commercially reasonable efforts to reflect in such documents any comments as
such counsel may reasonably propose and will not request acceleration of such
Registration Statement without prior notice to such counsel;

(h) Use commercially reasonable efforts to cause all the Registrable Shares
covered by the Registration Statements to be listed on the NASDAQ Capital
Market, or such other securities exchange on which the Company’s common stock is
then listed; and

(i) Comply with all requirements of the Financial Industry Regulatory Authority,
Inc. with regard to the issuance of the Registrable Shares and the listing
thereof on the NASDAQ Capital Market.

(j) If any Holder is required under applicable securities laws to be described
in any Registration Statement as an underwriter or a Holder believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, at
the reasonable request of such Holder, the Company shall furnish to such Holder,
on the date of the effectiveness of the Registration Statement and thereafter
from time to time on such dates as the Holder may reasonably request (i) a
letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Holder, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the Holder.

(k) If any Holder is required under applicable securities laws to be described
in any Registration Statement as an underwriter or a Holder believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, the
Company shall make available for inspection by (i) such Holder, (ii) legal
counsel to such Holder and (iii) one firm of accountants or other agents
retained by the Holders (collectively, the “Inspectors”), all Records, as shall
be reasonably deemed necessary by each Inspector, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request; provided, however, that each Inspector shall agree to
hold in strict confidence and shall not make any disclosure (except to a Holder)
or use of any Record or other information which the Company determines in good
faith to be confidential, and of which determination the Holders are so
notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the Securities Act, (b) the disclosure of such Records is
required by law (provided that the Inspector shall have taken reasonable actions
to avoid and/or minimize such disclosure), or (c) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this Agreement. Each Holder agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company to the extent practicable and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Holder) shall be deemed to
limit the Holders’ ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.

(l) The Company shall not file any other registration statements until, or grant
registration rights to any Person that can be exercised prior to the time that,
the Initial Registration Statement is declared effective by the SEC, provided
that this Section 3.1(l) shall not prohibit the Company from filing amendments
(pre-effective and post-effective) to registration statements filed prior to the
date of this Agreement. Neither the Company nor any of its Subsidiaries, on or
after the date of this Agreement, shall enter into any agreement with respect to
its securities, that would have the effect of impairing the rights granted to
the Initial Holders in this Agreement or otherwise conflicts with the provisions
hereof; provided that the Company may grant registration rights to any Person if
permitted by the preceding sentence.

3.2 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the Holders shall
furnish to the Company such information regarding them and the securities held
by them as the Company shall reasonably request and as shall be required in
order to effect any registration by the Company pursuant to this Agreement. Each
Holder shall promptly notify the Company of any changes in the information
furnished to the Company.

 

7



--------------------------------------------------------------------------------

3.3 Expenses of Registration. The Company will pay all expenses associated with
the Registration Statements, including filing and printing fees, fees of counsel
for the Company, the reasonable fees and disbursements of one counsel to the
selling Holders, if requested, and accounting fees and expenses, costs
associated with clearing the Registrable Shares for sale under applicable state
securities laws, listing fees, and the Holders’ reasonable expenses in
connection with the registration, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Shares being sold.

3.4 Delay of Registration. The Holders shall not take any action to restrain,
enjoin or otherwise delay any registration as the result of any controversy
which might arise with respect to the interpretation or implementation of this
Agreement. In the event such a delay occurs, the dates by which the Initial
Registration Statement is required to be filed and become effective pursuant to
this Agreement shall be extended by the same number of days of such delay.

ARTICLE 4 INDEMNIFICATION

4.1 Indemnification by the Company. To the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend each Holder,
the directors, officers, partners, members, employees, agents, representatives
of, and each Person, if any, who controls any Holder within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Shares are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable Shares
pursuant to a Registration Statement or (iv) any violation of this Agreement
(the matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”). Subject to Section 4.3, the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 4.1: (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto; and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Shares by the Holders pursuant to Section 6.7.

4.2 Indemnification by the Holders. In connection with any Registration
Statement in which a Holder is participating, each such Holder agrees to
severally and not jointly indemnify, hold harmless and defend, to

 

8



--------------------------------------------------------------------------------

the same extent and in the same manner as is set forth in Section 4.1, the
Company, each of its directors, each of its officers who signs the Registration
Statement and each Person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act (each, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim or Indemnified Damages arise out of or are based upon any Violation,
in each case to the extent, and only to the extent, that such Violation occurs
in reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use in connection with such Registration
Statement; and, subject to Section 4.3, such Holder shall reimburse the
Indemnified Party for any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 4.2
and the agreement with respect to contribution contained in Section 4.4 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Holder, which consent shall
not be unreasonably withheld or delayed; provided, further, however, that the
Holder shall be liable under this Section 4.2 for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Shares pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Shares by the Holders pursuant to
Section 5.3.

4.3 Indemnification Procedures. Promptly after receipt by an Indemnified Person
or Indemnified Party under this Article 4 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this
Section 4, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for all such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
Indemnified Person or Indemnified Party, as applicable, the representation by
such counsel of the Indemnified Person or Indemnified Party, as the case may be,
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Holders holding at least a majority in
interest of the Registrable Shares included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate reasonably with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 4,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action. The indemnification required by this Article 4 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred. The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

9



--------------------------------------------------------------------------------

4.4 Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Article 4 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Shares which Person is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Shares who was not guilty
of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Shares shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Shares pursuant to
such Registration Statement.

4.5 Survival of Indemnification Provisions. The obligations of the Company and
Holders under this Section 4 shall survive the completion of any offering of
Registrable Shares in a registration statement under Section 2, and otherwise.

ARTICLE 5 ADDITIONAL AGREEMENTS

5.1 Reports Under The Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Holders to sell the Registrable Shares to the
public without registration until the Mandatory Registration Termination Date,
the Company agrees to use commercially reasonable efforts: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the SEC in a timely manner all reports and other documents required to
be filed by an issuer of securities registered under the Securities Act or the
Exchange Act, (iii) as long as any Holder owns any Registrable Shares, to
furnish in writing upon such Holder’s request a written statement by the Company
that it has complied with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act, and (iv) to furnish such other information
as may be reasonably requested to permit the Holders to sell Registrable Shares
pursuant to Rule 144 without registration.

5.2 Suspension. Notwithstanding anything in this Agreement to the contrary, if
the Company shall furnish to the Holders a certificate signed by the President
or Chief Executive Officer of the Company stating that the Board of Directors of
the Company has made the good faith determination (i) that continued use by the
Holders of a Registration Statement for purposes of effecting offers or sales of
Registrable Shares pursuant thereto would require, under the Securities Act,
premature disclosure in such Registration Statement (or the prospectus relating
thereto) of material, nonpublic information concerning the Company, its business
or prospects or any proposed material transaction involving the Company,
(ii) that such premature disclosure would be materially adverse to the Company,
its business or prospects or any such proposed material transaction or would
make the successful consummation by the Company of any such material transaction
significantly less likely and (iii) that it is therefore essential to suspend
the use by the Holders of such Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Registrable
Shares pursuant thereto, then the right of the Holders to use the Registration
Statement (and the prospectus relating thereto) for purposes of effecting offers
or sales of Registrable Shares pursuant thereto shall be suspended for a period
(the “Suspension Period”) of not more than forty-five (45) days after delivery
by the Company of the certificate referred to above in this Section 5.2;
provided that the Company shall be entitled to no more than one (1) such
Suspension Periods during any twelve (12) month period. During the Suspension
Period, none of the Holders shall offer or sell any Registrable Shares pursuant
to or in reliance upon the Registration Statements (or the prospectus relating
thereto). The Company shall use commercially reasonable efforts to terminate any
Suspension Period as promptly as practicable.

5.3 Transfer of Registration Rights. Each Holder may assign its respective
rights under this Agreement in the manner and to the persons as permitted under
the Securities Purchase Agreement; provided that in each case such Person agrees
to become a party to, and bound by, all of the terms and conditions of, this
Agreement by duly executing and delivering to the Company an Instrument of
Adherence in the form attached as Exhibit B hereto. After any transfer in
accordance with this Section 5.3, the rights and obligations of a Holder as to
any transferred Registrable Shares shall be the rights and obligations of the
transferee holding such Registrable Shares.

5.4 Confidentiality of Records. Each Holder agrees not to disclose any material
non-public information provided by the Company in connection with a registration
(including, without limitation, the contemplated filing and timing of filing of
a Registration Statement) unless (i) disclosure of such information is

 

10



--------------------------------------------------------------------------------

necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the disclosure of such information is
required by law in which case the Holder shall provide the Company with prior
written notice of such disclosure to the extent practicable and shall use
reasonable efforts to avoid or minimize such disclosure, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement.

ARTICLE 6 GOVERNING LAW; MISCELLANEOUS

6.1 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

6.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

6.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

6.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

6.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto and, with respect to any Holder, any letter agreements requested
by such Holder and executed by the Company with reference to this Agreement)
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Company and the Requisite Holders. Any amendment or waiver by a
party effected in accordance with this Section 6.5 shall be binding upon such
party, including with respect to any Securities purchased under this Agreement
at the time outstanding and held by such party (including securities into which
such Securities are convertible and for which such Securities are exercisable)
and each future holder of all such securities.

 

11



--------------------------------------------------------------------------------

6.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email, telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one Business Day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:

 

If to the Company:    MEI Pharma, Inc.    11975 El Camino Real, Suite 101    San
Diego, CA 92130    Attn: Secretary    Fax: 858-792-5406    With a copy to:   
Morgan, Lewis & Bockius LLP    101 Park Avenue    New York, NY 10178    Attn:
Steven A. Navarro, Esq.    Fax: 212-309-6001

If to a Holder: To the address set forth immediately below such Holder’s name on
the signature pages hereto. Each party will provide ten days’ advance written
notice to the other parties of any change in its address.

6.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Requisite Holders. The rights under this Agreement shall
be automatically assignable by the Holders to any transferee of all or any
portion of such Holder’s Registrable Shares if: (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase
Agreement.

6.8 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and the
Placement Agents, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

6.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

6.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

6.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Holders. The Company therefore agrees that
the Holders are entitled to seek temporary and permanent injunctive relief in
any such case. Each Holder also recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Company. Each Holder therefore agrees that
the Company is entitled to seek temporary and permanent injunctive relief in any
such case.

6.12 Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein and no action taken by any Holder pursuant thereto shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way

 

12



--------------------------------------------------------------------------------

acting in concert or as a group, or are deemed affiliates with respect to such
obligations or the transactions contemplated by this Agreement. Each Holder
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

6.13 Exculpation. Each Holder acknowledges that it is not relying upon any
person, firm or corporation, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. Each
Holder agrees that no other Holder nor the respective controlling persons,
officers, directors, partners, agents or employees of any other Holder shall be
liable to any other Holder for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Securities.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Holders and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

MEI PHARMA, INC. By:  

 

Name:  

 

Title:  

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

New Leaf Ventures II, L.P. By:   New Leaf Venture Associates II, L.P. Its:  
General Partner   By:   New Leaf Venture Management II, L.L.C.   Its:   General
Partner   By:  

 

    Srinivas Akkaraju     Managing Director

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Vivo Ventures Fund VII, L.P. By:   Vivo Ventures VII, LLC Its:   General Partner
  By:  

 

    Albert Cha     Managing Member

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

Vivo Ventures VII Affiliates Fund, L.P. By:   Vivo Ventures VII, LLC Its:  
General Partner   By:  

 

    Albert Cha     Managing Member

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

667, L.P., (account #1) By:   Baker Bros. Advisors, LLC Its: Management company
and investment adviser, pursuant to authority granted to it by Baker Biotech
Capital, L.P., general partner to 667, L.P., and not as the general partner  
By:  

 

    Scott Lessing     President

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

667, L.P., (account #2) By:   Baker Bros. Advisors, LLC Its: Management company
and investment adviser, pursuant to authority granted to it by Baker Biotech
Capital, L.P., general partner to 667, L.P., and not as the general partner  
By:  

 

    Scott Lessing     President

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Baker Brothers Life Sciences, L.P. By:   Baker Bros. Advisors, LLC Its:
Management company and investment adviser, pursuant to authority granted to it
by Baker Brothers Life Sciences Capital, L.P., general partner to Baker Brothers
Life Sciences, L.P., and not as the general partner   By:  

 

    Scott Lessing     President

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

14159, L.P. By:   Baker Bros. Advisors, LLC Its: Management company and
investment adviser, pursuant to authority granted to it by 14159 Capital, L.P.,
general partner to 145159, L.P., and not as the general partner   By:  

 

    Scott Lessing     President

 

Address:  

 

 

 

 

 

Facsimile:  

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Name of Holder:  

 

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF INITIAL HOLDERS



--------------------------------------------------------------------------------

EXHIBIT B

Instrument of Adherence

Reference is hereby made to that certain Registration Rights Agreement, dated as
of [            ], 2012, among MEI Pharma, Inc., a Delaware corporation (the
“Company”), the Holder and the Holder Permitted Transferees, as amended and in
effect from time to time (the “Registration Rights Agreement”). Capitalized
terms used herein without definition shall have the respective meanings ascribed
thereto in the Registration Rights Agreement.

The undersigned, in order to become the owner or holder of [    ] shares of the
Company’s Common Stock, par value $0.00000002 per share or warrants to purchase
     shares of the Company’s Common Stock, par value $0.00000002 per share,
hereby agrees that, from and after the date hereof, the undersigned has become a
party to the Registration Rights Agreement in the capacity of a Holder Permitted
Transferee, and is entitled to all of the benefits under, and is subject to all
of the obligations, restrictions and limitations set forth in, the Registration
Rights Agreement that are applicable to Holder Permitted Transferees. The notice
information for purposes of the Registration Rights Agreement is provided below.
This Instrument of Adherence shall take effect and shall become a part of the
Registration Rights Agreement immediately upon execution.

Executed as of the date set forth below under the laws of Delaware.

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

Address for notice:

Accepted:

 

MEI PHARMA, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

[SIGNATURE PAGE TO INSTRUMENT OF ADHERENCE]